Citation Nr: 0520295	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  03-34 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disability claimed as nonalcoholic steatohepatitis (NASH).

2.  Entitlement to an effective date prior to December 27, 
2002, for service connection for tinnitus. 

3.  Entitlement to an effective date prior to October 16, 
2002, for service connection for hearing loss. 

(The issue of entitlement to dual or separate 10 percent 
ratings for bilateral tinnitus will be addressed at a later 
date in a separate decision under the same docket number.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The appellant had initial active duty for training from 
November 1988 to May 1989 and active military service from 
June 1991 to January 1992 and from December 1993 to December 
1995. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

Regarding the appellant's claim for dual or separate 10 
percent ratings for bilateral tinnitus, the United States 
Court of Appeals for Veterans Claims (CAVC) issued a decision 
in Smith v. Nicholson, No. 01-623 (U.S. Vet. App. April 5, 
2005), that reversed a decision of the Board which concluded 
that no more than a single 10-percent disability evaluation 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral, under prior regulations.  The VA 
disagrees with the Court's decision in Smith and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the VA 
Secretary has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  Once a final decision is reached on appeal 
in the Smith case, the adjudication of any tinnitus cases 
that have been stayed will be resumed.  

The issue of entitlement to service connection for 
gastrointestinal disability claimed as NASH addressed in 
the REMAND portion of this decision is REMANDED to the 
RO via the Appeals Management Center (AMC) in 
Washington, DC.  


FINDINGS OF FACT

1.  The initial reference to tinnitus in the record is on the 
December 27, 2002, VA audiology examination, and there is no 
evidence of a pending claim prior to that date.

2.  The veteran did not appeal the January 2000 RO rating 
decision that denied service connection for hearing loss.

3.  The RO received the veteran's application to reopen the 
claim for service connection for hearing loss on October 16, 
2002, and the record does not show an earlier pending claim. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 27, 
2002, for service connection for tinnitus have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.159, 3.160, 3.400 (2004).

2.  The criteria for an effective date prior to October 16, 
2002, for service connection for hearing loss have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.160, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order). 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

The Board is satisfied that all necessary development 
pertaining to the issues of entitlement to an earlier 
effective date for service connection for hearing loss and 
for tinnitus has been properly undertaken.  The record shows 
that the RO issued a comprehensive VCAA notice letter in 
November 2002 before it decided the claim for service 
connection and again in January 2004.  Thus, regarding the 
initial VCAA notice, it was issued prior to the RO rating 
determination that followed an application to reopen a claim 
for service connection for hearing loss in October 2002.  As 
for tinnitus the RO interpreted the claim liberally when it 
granted service connection in May 2003, as the record did not 
show a specific claim for tinnitus or one reasonably inferred 
from any correspondence or VA records on file prior to 
December 2002.  Both the timing and content of the VCAA 
notice in November 2002 substantially complied with the 
requirement for adequate notice.

The veteran appealed the initial determination of the 
effective date for hearing loss and tinnitus.  In such 
circumstances the VA General Counsel has concluded that under 
38 U.S.C.A. § 5103(a), VA, upon receipt of a complete or 
substantially complete application, must notify the claimant 
of the information and evidence necessary to substantiate the 
claim for benefits.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by a grant of the benefits 
sought or withdrawal of the notice of disagreement.  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

VA has completed the essential development and procedural 
steps outlined in the VA General Counsel's precedent opinion.  
Therefore there is no further assistance required on VA's 
part to insure an informed decision.  In addition, the May 
2003 rating decision, the statement of the case in October 
2003 and the supplemental statement of the case in September 
2004 adequately apprised the appellant of the applicable law 
and regulations and the reasons for the respective effective 
dated determinations.


Factual Background

The service records did not identify a hearing loss 
disability and neither tinnitus nor hearing loss was 
mentioned in the VA application in October 1992 or 
contemporaneous VA outpatient records nor records supporting 
his VA vocational rehabilitation claim in late 1995.  
Tinnitus or hearing loss was not identified in a VA 
compensation claim in January 1996 or on the VA examination 
in March 1996, in correspondence to VA in December 1996 or 
hearing testimony in April 1997.  The VA examination in April 
1997 was pertinently unremarkable as were contemporaneous 
clinical records.  

The record shows that congressional correspondence in 
September 1997, June 1998 and July 1998 are also unremarkable 
for or hearing loss although the veteran mentioned other 
medical problems.  There was no reference to either disorder 
when he filed a VA compensation claim late in 1997 for 
hypertension or in supporting private medical records from 
early 1990's.  Likewise, the representative's October 1998 or 
August 1999 memorandum is silent regarding either disorder.  
The VA examination in June 1999 mentioned various other 
physical problems.  

In September 1999 correspondence to the RO, the veteran 
sought to establish service connection for hearing loss based 
upon his duty as a machine gunner during military service.  
The November 1999 RO letter asked him to submit or identify 
specified evidence to establish service connection and his 
December 1999 letter elaborated on the basis for service 
connection but did not identify any evaluation for hearing 
loss.  VA examinations late in 1999 did not mention hearing 
loss.  

The RO rating decision in January 2000 denied service 
connection for hearing loss noting there was no evidence of 
the claimed condition based upon a review of the record 
including the service medical records that showed no evidence 
of hearing loss.  The RO issued notice in February 2000.  The 
lay statement dated in December 1999 that the RO considered 
in its February 2000 decision did not mention hearing loss. 

On October 16, 2002 the RO received the veteran's application 
reopen his claim of service connection for hearing loss.  He 
attached a reference audiogram from his service medical 
records to establish noise exposure and restated his previous 
assertion of noise exposure as a machine gunner and exposure 
to intense noise for several years.  

The VA medical records through 2003 contained a clinical 
record entry in July 1997 that referred to the veteran's 
various problems including recent hearing problems and noted 
parenthetically he was seen recently at the emergency room 
for eardrops.  The VA audiology examiner in December 2002 
reported a bilateral hearing loss disability meeting VA 
criteria for consideration of service connection and opined 
that it was likely related to acoustic trauma during military 
service.
The VA audiology examiner on December 27, 2002 reported 
periodic tinnitus in both ears but that no tinnitus was noted 
at the time of examination.  

The RO issued a rating decision in May 2003 that granted 
service connection for tinnitus from December 27, 2002 noting 
this was the first date of record for the disability.  In 
granting service connection for hearing loss from October 
2002, the rating board noted a reopened claim was received on 
October 16, 2002.


Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(b)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  (b) A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.  (c) When a claim has been filed 
which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  38 C.F.R. § 3.157.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  
The evidence listed will also be accepted as an informal 
claim for pension previously denied for the reason the 
disability was not permanently and totally disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or layperson and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  

These records must be authenticated by an appropriate 
official of the institution.  Benefits will be granted if the 
records are adequate for rating purposes; otherwise findings 
will be verified by official examination.  

Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans Affairs or 
physician designee.  38 C.F.R. § 3.157.

Analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), the 
Board observes that the regulation contain two alternative 
requirements.  The first is that the VA medical reports must 
refer to examination or treatment of a disability for which 
service connection has previously been established.  This 
comports with the first criterion in the first sentence of 
subsection (b); that a formal claim for compensation must 
have been allowed.  The other alternative criterion of 38 
C.F.R. § 3.157(b)(1) is that a claim specifying the benefit 
sought is received within one year from the date of the VA 
medical record.  This clearly applies to disabilities other 
than those for which service connection has been established.  
However, this last sentence must be interpreted in light of 
the rest of the subsection.  The first sentence of subsection 
(b) states an initial requirement, either that a formal claim 
for compensation must have been allowed or that a formal 
claim for compensation has been denied by reason that the 
disability is not compensable in degree.  The last sentence 
of sub-subsection (b)(1) clarifies that the medical reports 
must relate to the disability for which service connection 
has been established or that a claim be submitted within the 
year.  This last phrase clearly refers to disabilities for 
which service connection has not been established, but it is 
also subject to the restriction in the beginning of the 
subsection, that it be a disability for which service 
connection has been denied because it is not disabling to a 
compensable degree.  

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation.  The greater 
benefit will be awarded, unless the claimant specifically 
elects the lesser benefit.  38 C.F.R. § 3.151.

Claim: Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).

Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  38 C.F.R. § 3.1(q).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004). 


Analysis

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) and 38 C.F.R. § 3.400 and provide generally that 
the effective date for disability compensation based on 
service connection shall be the later of the date of claim, 
original or reopened claim, as applicable, or the date 
entitlement arose.  

Regarding tinnitus, the RO selected the December 27, 2002 
effective date based upon the information obtained on the VA 
audiology examination completed on that date.  
Parenthetically, the Board notes, however, that since service 
connection was not established for tinnitus prior to that 
time, and since service connection for tinnitus was not 
previously denied because the disability was noncompensable, 
the veteran's tinnitus does not appear to fit in the very 
limited group of disabilities for which VA medical records 
may be considered informal claims such that the date of those 
records could be used as the date of claim.  See 38 C.F.R. 
§ 3.157; Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde 
v. West, 12 Vet. App. 377, 382 (1999)(where appellant had not 
been granted service connection, mere receipt of medical 
records could not be construed as informal claim).  In any 
event, the record shows no specific claim for service 
connection communicated to the RO prior to that date, as no 
correspondence referenced a clear intention to claim service 
connection for tinnitus as secondary to noise exposure and no 
VA records contained any inference to such a claim.  The 
information obtained on the December 2002 examination was 
accepted as a claim with medical evidence of the disability 
sufficient to establish a claim.  Through a liberal 
application of the law and regulations the RO granted service 
connection.  

The applicable law provides the effective date for an 
original claim is governed by 38 U.S.C.A. § 5110(a).  This 
provision states that such an effective date shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of claim.  The implementing 
regulation 38 C.F.R. § 3.400(b)(2) provides that the 
effective date shall be date of receipt of claim or date 
entitlement arose, whichever is later, unless the claim is 
received within one year after separation from service.  The 
claim was "received" many years after service.

It is provided under 38 C.F.R. § 3.155(a) that an informal 
claim may, in some circumstances, be considered to be the 
date of a claim.  Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992); 38 C.F.R. § 3.1(p).  The medical evidence showing 
tinnitus is objective medical evidence indicating that the 
veteran suffered from the disorder and established the likely 
existence in December 2002.  Although mere presence of the 
medical evidence does not establish intent on the part of the 
veteran to seek service connection for the condition, there 
was a plausible basis for relating the disorder to service in 
light of his contentions regarding hearing loss.  Brannon v. 
West, 12 Vet. App. 32, 35 (1998); Buckley v. West, 12 Vet. 
App. 76, 82-83 (1998); Suttman v. Brown, 5 Vet. App. 127, 132 
(1993); EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  In any 
event, the October 2002 application was essentially a 
duplicate of the earlier claim for hearing loss and had 
nothing in it to reasonably ascertain a claim for tinnitus 
was being introduced.

However, the pertinent determination is when the application 
was received, and an informal claim does not appear from the 
record to establish a pending claim prior to December 27, 
2002.  That the veteran satisfactorily communicated his 
intent in December 2002 is shown in the initial rating 
decision for tinnitus in May 2003.  Consequently, the record 
does not allow for an earlier effective date for service 
connection in this case as a communication contemplated by 
38 C.F.R. §§ 3.400 and 3.160 was not of record prior to 
December 2002.  Therefore, the criteria for an effective date 
for the grant of service connection for tinnitus earlier than 
December 27, 2002, are not met.  38 U.S.C.A. § 5111(a)(d); 
38 C.F.R. § 3.157(b)(2).  

Regarding the effective date for service connection for 
hearing loss, the RO selected the October 16, 2002, effective 
date based on the date of receipt of the application to 
reopen the claim.  The record shows after January 2000 no 
specific claim for service connection being communicated to 
the RO formally until October 2002, when correspondence 
referenced an intention to claim service connection anew.  
There is simply no pertinent communication earlier in the 
claims folder to establish a formal claim to reopen.  

The appellant argues that the award of service connection 
should be made effective from the time he filed his initial 
claim.  He argues that he also filed another claim in 2000 
but that is not substantiated in the record.  Thus, a 
threshold question arises regarding a presumption of 
administrative regularity.  Based on the presumption of 
regularity afforded government actions, it is presumed that 
the RO properly accounts for correspondence mailed to it. 

However, the presumption may be rebutted by clear evidence to 
the contrary.  Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).  Once the presumption of regularity is rebutted, the 
burden shifts to the Secretary to establish that the notice 
was properly mailed.  See for example Ashley v. Derwinski, 2 
Vet. App. 307, 309 (1992).  The presumption of regularity of 
the administrative process attaches absent clear evidence to 
the contrary. Warfield v. Gober, 10 Vet. App. 483, 486 
(1997); YT v. Brown, 9 Vet. App. 195, 199 (1996); Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992).  If the appellant 
submits clear evidence to the effect that VA's regular 
practices are not followed or are not regular, the Secretary 
is no longer entitled to the benefit of the presumption.  
Then the burden shifts to the Secretary to show that the 
document was properly mailed to the appellant. Warfield, 10 
Vet. App. at 486 (emphasis added); see also Rosler v. 
Derwinski, 1 Vet. App. 241, 242 (1991).  Further, an 
assertion of inadequate processing alone does not rise to the 
level of "clear evidence to the contrary."  See Warfield, 
supra.  What the appellant has not submitted to support this 
aspect of the claim is evidence recounting experiences with 
VA practices and procedures that could serve as clear 
evidence to the contrary required to rebut the presumption of 
administrative regularity. See for example Ashley, 2 Vet. 
App. at 66.  At a minimum, it would be necessary to establish 
a claim for hearing loss was filed in 2000 but the record 
does not show that to be the case.

The veteran did not appeal the January 2000 RO decision that 
denied service connection for hearing loss and the applicable 
law states that an effective date shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of claim.  The implementing 
regulation 38 C.F.R. § 3.400(b)(2), (q)(ii), (r) provides 
that the effective date shall be date of receipt of the 
reopened claim or date entitlement arose, whichever is later.

The Board has carefully reviewed the records and concludes 
that it does not support an earlier effective date under 38 
C.F.R. § 3.155(a).  See Servello, supra.  The record did not 
include any medical evidence referring to hearing loss as a 
result of noise exposure when he filed his initial claim.  He 
formally expressed the intent to claim service connection 
initially in September 1999, and again in October 2002.  
The pertinent determination is when the application to reopen 
was received, and an informal claim does not appear from the 
record to establish a pending claim prior to October 16, 
2002.  Consequently, the record does not allow for an earlier 
effective date for service connection in this case as there 
is no communication contemplated by 38 C.F.R. §§ 3.157 and 
3.160, with no VA clinical records referring to hearing loss 
with a year preceding the application in October 2002.  The 
VA clinical records predating the formal filing in October 
2002 were constructively before the RO but they did not 
support an earlier effective date for service connection 
since the content was directed to other medical issues.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  See also 
VAOPGCPREC 12-95 ("However, it should be borne in mind that 
such records may themselves constitute informal claims, which 
can have implications for the effective dates of resulting 
awards.").  

Therefore, the appropriate effective date for service 
connection should be October 16, 2002, and compensation would 
be properly paid from the following month.  38 U.S.C.A. 
§ 5111(a)(d); 38 C.F.R. § 3.157(b)(2).  This outcome 
represents a liberal application of the law to the facts of 
his case. 




ORDER

Entitlement to an effective date prior to December 27, 2002, 
for service connection for tinnitus is denied. 

Entitlement to an effective date prior to October 16, 2002, 
for service connection for hearing loss is denied. 


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued VCAA notice letters to the veteran in 
connection with his current appeal in November 2002 and 
January 2004.

The Board notes that NASH was not claimed in the VA 
application in October 1992 or shown in contemporaneous VA 
outpatient records or the military records he provided when 
he applied for other VA benefits late in 1995.  

The RO in August 1999 granted service connection for 
hypertension and issued notice in September 1999.  In 
September 1999 the veteran field a claim for service 
connection for  a liver condition that he identified as NASH 
and stated a VA physician had diagnosed the disorder.  The 
November 1999 RO letter asked him to submit or identify 
specified evidence to establish service connection.  He 
asserted his belief that the disability was related to 
service based on poor sanitary conditions in field exercises 
and treatment for hypertension in December 1999 letters to 
the RO and with medical literature. 

The RO rating decisions in January 2000 and February 2000 
denied the claim as not well grounded and then considered the 
matter de novo under the VCAA after receiving the veteran's 
claim in October 2002.  VA outpatient records beginning in 
December 1999 note the veteran had a history of non alcoholic 
hepatitis of undetermined type.  A record entry in March 2002 
noted he had unexplained liver disease diagnosed in 1998 as 
NASH.  The veteran supplemented the record at various times 
with medical literature regarding NASH and a statement from a 
VA physician who apparently had familiarity with NASH and the 
veteran's case.  The veteran submitted an annotated statement 
apparently from the same physician that addressed questions 
regarding the disorder the veteran had posed to him.

The representative argued that the matter should be remanded 
for an examination/opinion in light of the accumulated 
medical evidence, in particular the statement from Dr. L.  
The Board is inclined to agree with this request; while the 
examiner, apparently a specialist in hepatology, did not 
account for or discount completely a causal relationship in 
his statement in October 2003, he also did not address 
whether in the veteran's case there existed any proximate or 
aggravating causal relationship as discussed in Allen v. 
Brown, 7 Vet. App. 439 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his NASH.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2)).

3.  The VBA AMC should refer the 
veteran's claims file, and a copy of this 
remand to Dr. L. who provided the medical 
statement in October 2003 and annotated a 
statement from the veteran received in 
November 2003 for the purpose of 
addressing the following medical issues:

Dr. L. must express an opinion as to 
whether the veteran's NASH is related to 
military service on any basis, in 
particular whether it is at least as 
likely as not that NASH is causally 
related to the service-connected 
hypertension or whether such disability 
aggravates the veteran's NASH.  If such 
aggravation is determined to exist, the 
examiner must address the following 
medical issues:

(a) The baseline manifestations which are 
due to the effects of NASH found to be 
present:

(b) The increased manifestation which, in 
the examiner's opinion, are proximately 
due to the service-connected hypertension 
based on medical considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of NASH found present are proximately due 
to the service-connected hypertension.

The rationale for all conclusions and 
opinions expressed should be provided.  
Any consultations with other specialists 
deemed necessary for a comprehensive 
evaluation should be obtained.  If Dr. L. 
is no longer available, the VBA AMC 
should refer the claims file to another 
similarly qualified medical specialist to 
address the above medical issues, with 
further examination at his/her option.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to service connection for a 
gastrointestinal disorder claimed as NASH 
to include as secondary to service-
connected hypertension.  In so doing, the 
VBA AMC should document its application 
of 38 C.F.R. § 3.310(a) (2004), and Allen 
v. Brown, 7 Vet. App. 439 (1995).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any 


scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for secondary 
service connection, and may result in a denial.  38 C.F.R. 
§ 3.655 (2004).



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


